OFFICE          OF THE   AlTORNEY     GENERAL   OF TEXAS
                                              AUSTIN
8UhWc.-
A--


          IIOnOr8bleckorp 8. ."lhappard
          Coaptrollorol Publlr Aooountr
          Aurtin, T.-r
          Dear 6irr




          we   quota    rroa yo




                 lnd    nturnr       lt   to hlo pl8os of            in thr
                 cat8       or c0i0rOdo.
                      '10 thr rrflnrry  or thl8 motor furl rWUir*4
                 to,p8y the rJt8te tax, or 18 the rrrlnoryruthorlzod
                 to &olir*r the a&or  Sue1 to th* C010rr60 puroharor
                 tax fro@, ii ho keep8 the reqUir86 rOOotd8 8hO~iWl
Bonor8blr G8org8 R. %ep?rrd,                                     Pago Z



             th8     d8t8fl8            Of the tr8n88OtiOn 88 8XQOrted motor
             fU.l?

                       *A per8on divine in th4 st8t4 Of Tar88 op@rat4#
             and ll8illt8ill8
                           filliWJ 8t8tiOnB in th, ?t8t@ Of COlo-
             r840. 88 8180 OpOr8t88 tiilkL& 8t8tiOli8 8Zld 18 8
             de8hr     in metor tu41 in r8X8ee t?4 6OOfr88 t0 QU.~h880
             motor tU41 fro&II8 r8ffn8ry fn th4 st8t4 Or Tax88 8nd
             trrnrport ft, in hlr own truok8, to hi8 ~1808 of
             b'JS10088in th4 ?.t8t8 Of COlOr8dO. By 8gr44ffi4t‘t     with
             the r8fin8ry    thB lOOtOr iU81 18 bill8d t0 th8 p,.8C8   Of
             bUrin888 In cOlOr8dO but 18 tr8ll8QOrtd to the St8t4
             Or cOlOr8dO in the tmoks belong@    to the person
             llrlng In T8X88.
                  "18 tba r4ffn8rJr  r8qUir8d    to ::Cy  the   t8X    Oil
             ClOtOrrU81 80 billad t0 th* OU8tOI24r       ill ColOr8d0,
             or may it 8811 t&LO &otOr    fU81 t81  fPB0    88  8X?Grt86
             motor      fU4i           by    k88pinr       the    proper rooordd?"

                    A DrOWr   d8t8TLdIlatiOllC$ the 8bOV8                                 qU8&.1On8      tUTll8
not         eo   muoh uQon rht ther the4 tranrportotion 0r                                 motor      f-u81iron
TtI88 into COlOr8dO     is   hittrf3t8t8  OOmEGrC8,       undrr the f8Ct8
&V8n,  80 a8  to  bring   the    instant on88  wlthln       tha prot8otion
Of th8 COlW:WC8 Clause Of tht f,e'.%r81       COlletitUtiOD,      Md  the
d801810118OOnC8rnhe 88lFA,but l'tth8r tUrZJ8 UpOn whtthsr 8 tax-
8bl8 wiir8t  salr" tran8pirrd in Texa8 prior to the baginning
Of 8Ily pOSSlbl8 iEltAr8tat8 COHZ.8rO8 IIlOVt~tUt,SO a9 to 8CCrUt
8     tax        egainst         thb        refin8rits           inVolVed.
                      Illthis 18tt8r r88QSOt, Stotlon.1 (0) of Artlclt
?0668,           V8rncn’8   Al.lliot8t8d RaV188d CiVil :‘tCtUtC8 Of TtXa8,
h8r8lOait8r Cfted 8S ths xOtOr                                    FU81   T8X   tiW   Of    %X88       d8fin8S
*dl8trlbUtOt" 88 fOilOW8:

                      "Dletributor'                                  IU-IC! illClUd8
                                                         8,X,11IG8OI.l                   8V8ry
             Q4r8On         in    thfa          stat8     WhC r4ih8,      BlBnUfeOtUr88,      Pro-
             dUC88, bl85dB   Or            EIOtOr fuel,
                                OOItIQOUIid8            Or in anr
             ‘bthr mame,' 8CqLh38    or PO8888888 ‘totor fuel ana
             U&&OS ibet    8d8 Of tfre CWC8 in tkiia %at8l and it
             Shall 8180 include every parson in thf8 State who
             @hip@, transpOrt8 Or fmports any motor fuel into
             th18 jt8t4 rnd m8kes th8 ffr8t 13818 Of 88m8 fn thl8
             St8t8.*
Honorrblt     0tOrgt     E.         ::htpperd, ?egt 3



              "ylr8t 8814" 88 U8td 10 th8 fOrt&ol.& dtflnltion
end in oth*r 9ortbXH Of tilt                     MOtOr PU81 T8X bW,    18 d@fin@d
by ~eotloa 1 (d) thtrtof tt                     fO110~18:

           “‘Firet tilt* 8ht11 a88n ati lnoludt tht fir&
      8814, di8trlbutlOu OT U84 in thi8   ftatt of notor
      fuel rtflnta, bltndtd, irpporttd Into, or in 8uy
      oth8r aanntr  produotd In, 8cquirtd, porstrtta or
      brought     into    this        3t8t8.”


          %OtiOn 2 (8) Of the Voter Put1 Tax Law oau848 tht
4xcf84 tax In qutetlon to aoorut upon 8 *first ralt- as h8rt-
intbOV8 defined, by ?mvldIng   "the 8814 tax 8bsll 8coru8 and
be paid 88 hereinafter p~ovldtd ~011 the firtt ttlt in ~4xtt.m

              Stotlon
                   2 (b) of said itot declare8 the lt~ltletlvt
Intent and purpost  that 88id tax tocrual shell be 8t the
fLuroe of tht motor futl  in Ttx8e by providing:   "The tax shell
accrue on tht first 8eh   80 that e sl~;lt tar only will b4
colltottd on the 8eze gallon of z.otor fuel, it being lnttndtd
to kpooe the tar at its souroe in Texas, Or es aom thtre-
after as such Lotor fuel my   L,tsubject to bein+: tared.”
              Fror. the fcreF0i.c provlsloris it 16 readily eppfirtnt
t&t tke controlling lesuo before UQ la wtttktr or not a
"first 8014" is conatltutad by the transections iieecrlbtd in
your latter so a8 to oonstltutt the refinery in question 8
"di8tributorH of motor fuel in TtX8s, arid thtrerort liable for
the ttix w?.lch le caused to accrue upon the "first salt* of
motor fuel tven      thou@ tkt person or dtaltr purcheelne eez.8
substr,utntly    carries it btyona the conflnt8 of the '3tett of
Terar 80 au to stez? the transportation svlth the chsmcttr         Of
interstate comerot.        '!ith tht- isSU8 thus limlttd, our OpiniOTi
should not bt oonstrusd a8 dtttrmlnln~ whether or not lnttr-
ststt comtrct       le pestnt  lc the 1nstar.t 0884 by reason of
tix treneportation Of EOtOr fuel frOE ‘bX68 t0 Colorado.
              Althowh  lnvolved 1a:ut 0r lnterstett corztrot
                              tbt
1s thus rtad out of tte ca84, there rtmlnr   the tc,ueUY cm-
plcx 8ti difficult question Of wh8t Um8titutt8   8 8alt of
personal proptrty.  Central d8flnltloas and prlnclpl8e ~ovtrn-
lng thlr matter hart bctn rtp8attdly 18id dcm by at murte
but’ t8Ch lndlvldu8l cast must.                   r88t   utponit8 own Rtcull8r f8ct8
and OirCUJUt8nO48 to dtttr~lnt lf, when and wbtrt a 8814 of
gtrronal property 18 flnellr conaumm8ttd~  Howtvtr, In 8R-
preachlo@ the instant qucrtion, wt mu8t bt8r in mind th8t tht
f!oaorrblr George H. ‘trp:rrd, Fag.               4



Le hlrfuro of Tern8 hr. rlrotedto &dine                        l   *firat 811~~ 88
re f 8t8a to th8 8OCrtu1 Or th8           BOtOr    ?U@l   uX           8ad    rUoh   8&-
utorr     definition    mU8t 8UPOF8Od0,      b80?8r       88      iKiOOn8i8tOnt
thr           8OOeVted dO?initiOn
        o08I~OnlT                            Of 8
                                          8810                 in    t&8   OOme&181
8ollIe.        4811TOTJ Of tb ntbjoot lvtter
              ml18                                 18 One of th.
PrlnOiV*l dOtOrain8ntr Of tb OOIUpletlOn @ 8 8818, 88 th8
tom i8 ordln8rlly lUidOr8tOOd and 40rin06, we think, fro= 8
Oon8ider8tiOn  Of th8 ?OregOifig 8t8tUtOW      pr0~1810n8 rnd beti-
dtiOn8,         that 8OtU81 d811~@~       O? th8      motor    f’~el     to   tb     ?Ur-
Oha8er     in    %X88,   OOn8titUte8
                              6Iid OOUlpl8t88 a t8xhble 'flr8t
8810" 82ld, in ?8Ot, 18 the 81nO qU8 11011t0 ruoh "flr8t 8810."

           In e8oh in8tmOe derorlbed in your lrttor, drllrrry
Or the motor fual lnrolred bra8 c.adr direotly by the r8finOry
in %X88  to the WrOh88.r ln TeX88. 1x1th. fir8t in8t8nOe,
the puroh888r, 8lthouRh PurportlnF to be 8 resident of the
?t8te Of COlOr8d0,  WI8   8CtUflll~ in ‘bX88 8t  the   tlma   Of the
dollrory Of the motor ?USi, by 8Ild tfrou@      hi8 remit,     who
took drllrrry in puroh88er*r truck at thr loading           rook of
th8 Tax88 reflnory.     In the eaoond feOtU81 8lturtlon, both
pArtie  t0 the trln8OOtiOn 8re rrsldent OltlXen8 of TeX88. The
motor ?UOi wR8 drllvrred into ths trUOk8 O? the pUrOha8ing
dealer st the loadhe Saoilltite of the Texar         rrtlnery end
we8 eventually trrnrported to the :'tate of Colorado.

            It 18 our OplniOn that leoh O? the8c tran8aOtiOn8
18 8 "f ir8t 8h18", and conrtltutsr the retlnerY in eroh ~880
8 "dirtributor" Of motor ?uel In thlr 38t0, wlthln thr stat-
utory doflnltlon o? each of 8814 term8, above quoted.             Ssld
w?lr8t 8010~   x88  con8wm8tod    in osoh instanoe within the bor-
dOr8 o? TCX~I, the pUrOh88.r taking dollrrr~ of the motor.
fuel In hl8 own trUOk8,    rithar   pOr8On8lly    Or by 8gOnt.     Title
to the motor iuel dOUbtlO88 parred 8t that         time, 8nd this lr
the controlllnp tert of a ralr      0r porronal vroverty,      ln
either  the 8t8tUtOrp   Or OOWrOid       8On8.o    The trot thnt ln
the fir&    oaea, nsgotlatlonr for the 88lc wore bran          8omr-
time8 by the purckarer 8nd 8OmOtime8 by thr reflnrry or 8011-
er and ware handled by telephone or talegraph, 8nd, ln the
eeocnd lnstanco, that the motor fuel w~8 billrd         t0 the PlaOO
of bU8inOE8 in Colorado by ~grr8~nt,         8lthouCh v-w-ly       to
be oOn8idOr.d    in Cetrrmlning whether the 8el.e tren8plr84 ln
T~X~JS or Cslorado, doea not, 1~ our oplnlon, outwolgh the
det~~lnrtlra     foot th8t the 8UbjeOt matter Of tb 8818 ohw*d
hand8 between 8e11Or 8nd pIlrOhJi8er1D TeXe8 bt aotu@Il dellvery
between part188 who were in the State 8t the time*
.
                                                                                   410

    Aonorablr Caorge HI. .?happord,P8gr              8



              TO hold OthOlWirO W3uld Uphold form r8thmr tbn
    8Ub8t8n01B  8nd d8fr8t th0 daO&r@d    9IW908e Of th8 bgi818tUra
    "to 1mvo8@ th 8t8X lt it8    8OU:rO*illtOU8," UpOn the *?ir8t
    #ala," 8OOOmp8ni8d   b7 d.liVet~,   To trert  thr rntlre tmnuo-
    tion 88 80 intOr8tdO   tr8n88OtiOIi, rrther thll 8 “?ir8t ~1a’
    in T8x8r msrrly upon the lntrntlon of the partler to oroat@
    8uOh 8n intrrrt8t. tr8nrrotlon, rupportrd br form81 bookk.,v-
    lng ltrlrr, or upon the mere drolrrrtlon or thm puroh880r
    th8t h8 lntrna~a to trrnrport the vrOdUOt8 OUt8ldr th8 st8t8
    Of TOxa8, WOUld br 8 vrOli?iO 8OOUTOO Of t8X W88iOn ld rub-
    trrrugrr.
                 110 ~6      not   unmlnarul   or   th8   raqulramont or &otlon
    2 (0)  Of the bbtOr Fual T8x Uw that "no trx 8hall bo lmpO8ed
    on my motor rud, the impo8ing o? whloh would oonrtituto in
    unlau?ul burhan on intor8t8to oomm~oo,   8nd &loh  18 not 8ub-
    jeot to ba tax04 unarr the conrtj tutlon o? the st8tO or Texa8
    and the united L:tates.- But we say that lntrrrtato oommeroo,
    it it doer rxlrt fn the lnrtant oa60, dM8   not oorni~enob
                                                             until
    8 time 8Ub8,~Uent t0 the OOn8UUlEX3tiOnO? 8 tox8bh  "fir8t
    aalo" ln Tex8r brtwren the rrflnrry  rnd the purohe8er, and it
    18 8etthd 1aW that 8 8tatO luy tSX PmpOrty OI' FrlVilO608
    prior to ths lncrptlon of lntorrtatr comniero8.
              Howrvrr, if the lnrtant oam doe8 not fall within
    there principlea of taxation, it mey b8 ;ointed out that no
    unconatltutlonal burden 18 oooarloned hero by the ltry and
    oolleotlon cf the tsx from the reflnorp, becaurr Srotion 2
    (c) 0f ths A0t vro~'iae8thst w   any alrtrlbutor, or oth*r
    preen, shall export or 1080 by tire or Other l  o o ia o any
                                                              nt,
    motor furl, 80 that tb 88sa uny never   bm and@ u88 or wlthln
    thi8 8t8t8, 8rtOr the thx h88 beon P8id On 8uch motor fuel,
    clrlm for refund any be m8do ln the m8nn.r hrrrln8itrr Fro-
    rided, or a8 ths Comptrollrr MJ dlreot." Thur, thr purchaser
    in l8oh of the 08Ie8 Oit@d   by rou Will h8Ve the bWMflt of
    tha foregoing refund  prO~l8lOn for tax08 paid undar thi8
    oplnlon, upon motor  fuel 8ihgOdlY   going into lntWrt*t@
    commeroe.
                 TrU8tilIg     tkn forogolng fully         8n8wer8   vour lnwlw,
    we 8re